Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Reasons for Allowance
Claims 1, 3-4, 8-18, 20-25 are allowed.
The following is an examiner’s statement of reasons for allowance: 
Applicant’s remarks p. 7-11 are persuasive.
The prior art of record does not disclose or fairly suggest either singly or in combination the claimed invention of independent claim 1 when taken as a whole, comprising, in addition to the other recited claim elements, detect a first atrial artifact during a heartbeat; detect a second atrial artifact during the same heartbeat, wherein the second atrial artifact is different form the first atrial artifact; determine an atrial timing fiducial based at least in part on both the detected first atrial artifact and the detected second atrial artifact.
The prior art of record does not disclose or fairly suggest either singly or in combination the claimed invention of independent claim 10 when taken as a whole, comprising, in addition to the other recited claim elements, a first sensor having a first sensor type configured to detect a first atrial artifact during a heartbeat; a second sensor having a second sensor type configured to detect a second atrial artifact during the same heartbeat, wherein the second sensor type uses a different sensing modality than the first sensor type; the sensing module is configured to determine an atrial timing 
The prior art of record does not disclose or fairly suggest either singly or in combination the claimed invention of independent claim 16 when taken as a whole, comprising, in addition to the other recited claim elements, a sensing module configured to: during a heartbeat, sense during ventricular filling of the patient’s heart a first atrial artifact using a first sensor; during the same heartbeat, sense during ventricular filling of the patient’s heart a second atrial artifact using the first sensor, wherein the second atrial artifact is distinct from the first atrial artifact; and determine an atrial timing fiducial based, at least in part, on both the first atrial artifact and the second atrial artifact.
Therefore, in view of the prior art and its deficiencies, the claimed invention as a whole is rendered novel and non-obvious, and thus, is allowable as claimed.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Jonathan T Kuo whose telephone number is (408)918-7534. The examiner can normally be reached M-F 10 a.m. - 6 p.m. PT.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Gary Jackson can be reached on 571-272-4697. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JONATHAN T KUO/Primary Examiner, Art Unit 3792